                                                                                                EXHIBIT
                                                                                                EXHIBIT A
                                                                                                        A

From:                               John Josefsberg <josefsberg@HotelLawyers.com>
Sent:                               Tuesday, August 31, 2021 1:54 PM
To:                                 Altman, Jennifer
Cc:                                 Lapointe, Markenzy; Stephen Zralek; John Josefsberg
Subject:                            RE: Ramsey Solutions



Jennifer:

We do not object to extending deadlines other than amendment of pleadings, which passed
nine months ago. We continue to believe that Marriott's proposed deadlines better track
what we understand to be the Court's preference for setting the deadline to file dispositive
motions, and then working backwards from there. You may note the discrepancies in
Ramsey's motion, or we can do so in Marriott's response. Thank you.

                                                    Ramsey:                          Marriott

Motions to Amend Pleadings.                      November 12, 2021              N/A; Deadline passed
Fact and Expert Discovery Cut-off                March 18, 2022                 March 1, 2022
Daubert Motions                                  April 15, 2022                 April 15, 2022
Mediation deadline                               April 22, 2022                 April 22, 2022
Dispositive Motions                              May 20, 2022                   April 1, 2022
Jury Instructions                                July 9, 2022                   July 9, 2022



John C. Josefsberg
Partner
Rudner Law Offices
12740 Hillcrest Road
Suite 240
Dallas, Texas 75230
(214) 587-0108


From: Altman, Jennifer <jennifer.altman@pillsburylaw.com>
Sent: Tuesday, August 31, 2021 9:08 AM
To: John Josefsberg <josefsberg@HotelLawyers.com>
Cc: Lapointe, Markenzy <markenzy.lapointe@pillsburylaw.com>
Subject: RE: Ramsey Solutions

Our position is that you have agreed to all other deadlines other than amendment of pleadings, which we believe is in
bad faith so we are filing a motion to modify the scheduling order including to add amendment of pleadings:

These are the proposed dates:

               Motions to Amend Pleadings.                       November 12, 2021
               Fact and Expert Discovery Cut-off                 March 11, 2022
                                                             1
            Case 3:20-cv-00641 Document 64-1 Filed 09/13/21 Page 1 of 2 PageID #: 977
                Daubert Motions                                 April 15, 2022
                Mediation deadline                              April 22, 2022
                Dispositive Motions                             March 18, 2022
                Jury Instructions                               July 9, 2022



From: John Josefsberg <iosefsberg(aHotelLawyers.com>
Sent: Tuesday, August 31, 2021 10:05 AM
To: Altman, Jennifer <jennifer.altman@pillsburylaw.com>
Cc: Lapointe, Markenzy <markenzy.lapointe@pillsburylaw.com>
Subject: RE: Ramsey Solutions

Jennifer- i just returned from a hearing in Tucson and I had to attend to an unexpected personal matter yesterday. I told
you I would get back to you no later than today. Can you please send us your motion so we can let you know our
position?

Thank you.




John C. Josefsberg
Partner
Rudner Law Offices
12740 Hillcrest Road
Suite 240
Dallas, Texas 75230
214 587-0108




       Original message
From: "Altman, Jennifer" <jennifer.altman@pillsburylaw.com>
Date: 8/31/21 8:57 AM (GMT-06:00)
To: John Josefsberg <iosefsberg@HotelLawyers.com>
Cc: "Lapointe, Markenzy" <markenzy.lapointePpillsburylaw.com>
Subject: Ramsey Solutions

We will be filing a motion to modify the deadlines including amendment of pleadings. Please advise whether you object
to the same. Thanks.

Jennifer Altman I Partner
Pillsbury Winthrop Shaw Pittman LLP
600 Brickell Avenue, Suite 3100 I Miami, FL 33131
t +1.786.913.4880 I m +1.305.606.9778
jennifer.altman@pillsburylaw.com I website bio
AUSTIN BERING HONG KONG HOUSTON LONDON LOS ANGELES MIAMI
NASHVILLE NEW YORK NORTHERN VIRGINIA PALM BEACH SACRAMENTO
SAN DIEGO SAN DIEGO NORTH COUNTY SAN FRANCISCO SHANGHAI
SLUCON VALLEY TAIPEI TOKYO WASHINGTON, DC



[1111011111
                                                            2
             Case 3:20-cv-00641 Document 64-1 Filed 09/13/21 Page 2 of 2 PageID #: 978
